Title: From James Madison to William F. Gray, 11 June 1821 (letter not found)
From: Madison, James
To: Gray, William F.


                ¶ To William F. Gray. Letter not found. 11 June 1821. Offered for sale in Stan. V. Henkels Catalogue No. 1405 (24 June 1927), item 41, where it appears as the following extract: “J. Madison

presents his respects to Mr. Gray and encloses $40—which balances his account within 37½ cents (which cannot be well sent in a letter) after deducting $6.—for two copies of Horace paid for by J. P. Todd.”
            